Hon. Don MacManus State Senator Senate Chambers State Capitol Denver, Colorado 80203
Dear Senator MacManus:
QUESTION PRESENTED AND CONCLUSION
You have requested an opinion as to whether it is permissible for an individual to tape record open meetings of the Mobile Home Licensing Board.
The board should permit the public to tape record meetings.
ANALYSIS
The Open Meetings Law, C.R.S. 1973, 24-6-401 et seq., applies to the Mobile Home Licensing Board. There is no exemption similar to that found in C.R.S. 1973, 12-36-118(10) which exempts the Medical Examiners Board from the requirements of any open meetings law. Your inquiry concerns regular monthly meetings of the Mobile Home Licensing Board which are open, and which have not been closed for executive session pursuant to C.R.S. 1973,24-6-402(2.3) and (2.5).
Neither the Open Meetings Law nor the Mobile Home Licensing Board statutes address the issue of tape recording of such meetings. The Open Meetings Law does require that minutes of board meetings be promptly recorded and open to public inspection.
The logic of the matter is strongly on the side of permitting tape recording, as the meetings are open to the press and the public, and written note-taking is certainly permitted. The board may in its discretion proscribe certain restrictions on tape recording, however, so as to assure the dignity of the meeting, to prohibit disruption, and to prevent the distraction of any witnesses and of the board. The board may further require that persons making a tape recording give notice at the beginning of each meeting.
While the Open Meetings Law is silent on the question of tape recordings by interested citizens or members of press, it is inconsistent with the spirit of that law to prohibit or restrict tape recordings except as outlined above. Therefore, the board should permit such tape recordings.
You should further be advised that the attorney representing the board was not in attendance at the April meeting, and has subsequently advised the board that tape recordings of open meetings should be permitted.
SUMMARY
The Mobile Home Licensing Board should permit a member of the public to tape record the meetings.
FOR THE ATTORNEY GENERAL
                              STEPHEN H. KAPLAN First Assistant Attorney General General Legal Services Section
                              SINCE ITS ISSUANCE THIS OPINION LETTER WAS ADOPTED AS A FORMAL OPINION OF THE ATTORNEY GENERAL BY ATTORNEY GENERAL J.D. MacFARLANE
OPEN MEETINGS
C.R.S. 1973, 24-6-401
LEGISLATIVE BRANCH Senate
The Mobile Home Licensing Board should permit a member of the public to tape record the meetings.